DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 09/30/2021.  Claims 1, 3-10, and 12-20 remain pending in the application. Claims 1, 10, and 20 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US 2012/0117507 A1, published on 05/10/2012), hereinafter Tseng in view of GONEN et al. (US 2014/0235222 A1, published on 08/21/2014), hereinafter GONEN.

Independent Claims 1, 10, and 20
	Tseng discloses a method for switching pages of applications in a terminal device (Tseng, paragraph [0042]: selection by a user on any one of the notification events may cause the corresponding application to be launched or made the focus on the device) (Tseng, paragraph [0047]: each application that is running may be shown as an icon, where the multiple icons are spaced and spread horizontally across the application area, and a user may see more detail about a particular application by selecting its corresponding icon), comprising: 
displaying a hint control on a side of a screen of the terminal device when a first unread message is received, wherein the hint control is used to indicate that the first unread message exists in a first application, and the hint control comprises at least part of content of the first unread message (Tsend, Figure 1(b)/1(d)/1(f); paragraphs [0033], [0035], and [0037]: when the device receives an e-mail message from Frank Fee, the name of the sender and the subject of his message may be scrolled from one side of the status bar to the other; when the device receives a voice mail message from Neal Broten, the first few words of Mr. Broten's message are shown in the status bar behind his name; when the device receives a message from PICASA photo sharing site, the name of the person responsible for the message is shown and a text string describing the posting);
receiving a second signal which is generated in accordance with a second designated operation performed on the hint control; simultaneously displaying a virtual system bar and a first application page of the first application on the terminal device in accordance with the second signal (Tseng, paragraphs [0007], [0038] and [0048]: a user may press on the area where the notification is being displayed and scrolled across, during the display of the alert, to bring up the full message and also the previous unread notification icons are displayed on the status bar).
wherein the virtual system bar is a display area located on an edge of the screen of the terminal device  (Tseng, 222 in Figure 2B; paragraph [0052]: a status bar 222 shown across the top of the display 220 includes four different messaging icons indicating that the device has received one or more voice mail messages, one or more missed calls, one or more text messages or chat messages, and one or more e-mail messages since the user has last checked or cleared messages) (Tseng, 224 in Figure 2B/2C; paragraphs [0053] and [0058]: notification message area/notification bar 224 are also shown on the top of the display 220 extended from the status bar 222; selection of a particular message may result in the full message being opened in its corresponding application) (Tseng, paragraphs [0007] and [0048]: a user may press a selection button or on the area where the notification is being displayed, during the display of the alert, to bring up the full message; i.e., an operating system desktop display mode shown in the display 220 of 
displaying a page display control (Tseng, Figure 1(e)/1(f); paragraphs [0035]-[0037]: another message has arrived at the device this time a voice mail message from Neal Broten/a message from photo sharing site. and an icon for the voice mail message/message from photo sharing site has been added to the icon for the prior e-mail message); 
receiving a first signal which is generated in accordance with a first designated operation performed on the page display control (Tseng, paragraphs [0038] and [0053]: selection of a particular message from the notification bar 224 may result in the full message being opened in its corresponding application); and 
switching directly the first application page into a second application page corresponding to the page display control in accordance with the first signal for display, wherein the second application page is used to display full content of the second unread message corresponding to the page display control (Tseng, paragraphs [0007], [0038], [0048] and [0053]: when the user's selection in the status bar coincides with the presence of alert information in the status bar or selection of a particular message from the notification bar 224, the device can infer that interaction with the alert information or the particular message is desired by the user; and hence its related functionality are provided in the main area of the display (e.g., the full message being opened in its 
Tseng further discloses a processor (Tseng, 601 in Figure 6; paragraph [0096]: CPU); and a memory (Tseng, 610 in Figure 6; paragraph [0096]: main memory/RAM) for storing instructions executable by the processor; wherein the processor is configured to perform functions described above (Tseng, paragraph [0096]: the CPU loads computer-executable process steps from the storage medium or other media into a field of the RAM in order to execute software programs).
Tseng further discloses a non-transitory computer-readable storage medium (Tseng, 612 in Figure 6; paragraph [0096]: storage medium) having stored therein at least one instruction that loaded and executed by a processor to implement the functions described above (Tseng, paragraph [0096]: the CPU loads computer-executable process steps from the storage medium or other media into a field of the RAM in order to execute software programs).
Tseng fails to explicitly discloses simultaneously displaying a virtual system bar and a first application page of the first application, wherein the virtual system bar is configured to display a first display control corresponding to a first contact who sends the first unread message; displaying a page display control, in addition to the first display control, in the virtual system bar when a second unread message exists in a second application.
GONEN teaches a system and a method to generate alerts and display notifications of new events or messages (GONEN, paragraph [0069]), simultaneously displaying a virtual system bar and a first application page of the first application, wherein the virtual system bar is configured to display a first display control corresponding to a first contact who sends the first unread message; displaying a page display control, in addition to the first display control, in the virtual system bar when a second unread message exists in a second application (GONEN, Figures 48-50; paragraphs [0186]-[0187]:  at the top of the device display there are three persona tabs, each with some notification icons; the leftmost tab 718 shows the gaming persona with one pending notification 717 for application updates; the middle tab 711 shows the personal persona with two pending notification icons for email 716 and chat 715; the rightmost persona tab 712 shows the business persona with one pending notification icon 714 for an email message; the personal persona is currently the active persona, which is indicated by the enhanced line drawn at the bottom of the tab, such as line 713; in the main screen area, the details of the pending notification are shown for the personal persona, e.g., a chat message from Bugsy; after switching to the business persona from the previous state by a suitable gesture, such as a tap on the target persona tab, the main screen area presenting data relevant to the newly active persona, e.g., a unread email from PHB; i.e., simultaneous display a status bar with icon for a chat message from Bugsy in the personal persona and a unread email from PHB in the business persona as well as the chat message from Bugsy or the unread email from PHB in the main page depending on which tab is the active tab).
Tseng and GONEN are analogous art because they are from the same field of endeavor, a system and a method to generate alerts and display notifications of new events or messages.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of 1 with the user for browsing through unread notifications/messages (GONEN, paragraphs [0058]-[0059]).
	
Claims 3 and 12
	Tseng in view of GONEN discloses all the elements as stated in Claim 1 and 10 respectively and further discloses acquiring a displayed duration of the hint control, wherein the displayed duration is used to indicate a time duration that has elapsed from a moment when the hint control starts to be displayed to a current system time; and hiding the hint control when the displayed duration is not less than a predetermined duration (Tseng, Figures 1(b)-(g); paragraphs [0033]-[0037]: when a message initially arrives, the text may be scrolled once through the status bar, scrolled multiple times, or frozen for a time after it reaches the end of the status bar; and only the notification icons for each of messages are shown along with the static status bar icons after some time the message arrived).

Claims 4 and 13
	Tseng in view of GONEN discloses all the elements as stated in Claim 1 and 10 respectively and further discloses acquiring a display element corresponding to the first application, wherein the display element comprises at least one of: a background picture of a designated shape and a background character string; and displaying the hint control on the side of the screen in accordance with the display element (Tsend, Figure 1(b)/1(d)/1(f); paragraphs [0033], [0035], and [0037]: when the device receives an e-mail message from Frank Fee/a voice mail message from Neal Broten/a message from photo sharing site, the name of the sender and the subject of his message with different application notification icons may be scrolled from one side of the status bar to the other) (Tseng, paragraphs [0007] and [0048]: a user may press a selection button or on the area where the notification is being displayed, during the display of the alert, to bring up the full message).

Claims 5 and 14
Tseng in view of GONEN discloses all the elements as stated in Claim 1 and 10 respectively and further discloses wherein the hint control comprises an icon of a first contact and an identifier of the first application, wherein the first contact sends the first unread message (Tsend, Figure 1(b)/1(d)/1(f); paragraphs [0033], [0035], and [0037]: when the device receives an e-mail message from Frank Fee/a voice mail message from Neal Broten/a message from photo sharing site, the name of the sender and the 

Claims 6 and 15
	Tseng in view of GONEN discloses all the elements as stated in Claim 1 and 10 respectively and further discloses receiving a third signal which is generated in accordance with a third designated operation performed on the virtual system bar (Tseng, Figures 2A-C; paragraphs [0047], [0054], and [0058]: a user may select a particular application icon among the multiple running application icons which are spaced and spread horizontally across the application area 214 at the top or bottom of the notification message area/notification bar 224); and 
switching a currently displayed application page into a start page in accordance with the third signal for display, wherein the start page is the last page displayed before the second signal is received, and the currently displayed application page is the first application page or the second application page (Tseng, paragraph [0047]: a user may see more detail about a particular application by selecting its corresponding icon; i.e., when the user selects an icon corresponding to the running application before the second signal is received, the currently displayed application page will switch from the first application page or the second application page to the last page displayed before the second signal is received).

Claims 7 and 16
Tseng in view of GONEN discloses all the elements as stated in Claim 1 and 10 respectively and further discloses wherein the virtual system bar and the currently displayed application page are displayed side by side (Tseng, Figures 2B-2C: the notification bar 224 and the currently display application page are displayed at the same time); and
	receiving a fourth signal which is generated in accordance with a fourth designated operation performed on the virtual system bar; and displaying the currently displayed application page in full screen in accordance with the fourth signal, wherein the currently displayed application page is the first application page or the second application page (Tseng, Figure 2B; paragraph [0056]: by dragging the bar 226 at the bottom of the display 220 upward or by selecting the bar 226, the notification bar 224 is closed and return to full screen of the currently displayed application page which can be the first application page or the second application page) (Tseng, Figure 5C; paragraph [0060]: if the user releases the notification bar in the upper portion of the display, the messages may spring back upward into the status bar and disappear, much like a roll shade that has not yet caught in its first position would spring back; i.e., the screen display will change from the third figure to the first figure in Figure 2C where the currently displayed application page, which can be the first application page or the second application page, is a full screen ).

Claims 8 and 17
	Tseng in view of GONEN discloses all the elements as stated in Claim 1 and 10 respectively and further discloses receiving a fifth signal which is generated in accordance with a fifth designated operation performed on the currently displayed application page; determining a selected control in accordance with the fifth signal, wherein the selected control is one of the page display control in the virtual system bar except the page display control corresponding to the currently displayed application page; and switching the currently displayed application page into an application page corresponding to the selected control for display (GONEN, Figures 51-52; paragraphs [0188]-[0189]: user interface allowing users to browsing notifications of different persona using sliding operations on currently displayed persona page; i.e., allowing users to activate carousel control to switch from the currently displayed application page 711 to the other application page 712 or 718).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of GONEN as applied to Claims 1 and 10 respectively above, and further in view of Duarte et al. (US 2010/0058231 A1, published on 03/04/2010), hereinafter Duarte.

Claims 9 and 18
	Tseng in view of GONEN discloses all the elements as stated in Claim 1 and 10 respectively except being silent on receiving a sixth signal which is generated in accordance with a sixth designated operation performed on the virtual system bar; dividing the screen into at least two sub-display areas in accordance with the sixth signal, wherein the at least two sub-display areas comprise a first sub-display area and a second sub- display area; displaying the currently displayed application page in the first sub-display area of the at least two sub-display areas, wherein the currently displayed application page is the first application page or the second application page; and displaying a start page in the second sub-display area of the at least two sub-display areas, wherein the start page is the last page displayed before the second signal is received.
	Duarte teaches systems and methods for notifying a user of events (Duarte, paragraph [0001], wherein receiving a sixth signal which is generated in accordance with a sixth designated operation performed on the virtual system bar (Duarte, Figures 1B-C; paragraph [0036]: if the user activates event notification 103, for example by tapping on it, an application 104 relevant to notification 103 is invoked) (Duarte, Figures 3E-G; 804 in Figure 8; paragraphs [0047] and [0063]: if the user activates an item in event summary 303, the corresponding application 104 is invoked); 
dividing the screen into at least two sub-display areas in accordance with the sixth signal, wherein the at least two sub-display areas comprise a first sub-display area and a second sub- display area (Duarte, paragraph [0033]: the present invention can also be implemented in a multi-window context or other environment where display areas for more than one application are shown concurrently on screen 101) (Duarte, Figures 1B-C; paragraph [0037]; Figures 3E-G; paragraph [0047]: application 104 occupies a portion of screen 101, while the remaining portion of screen 101 is still occupied by area 102); 
displaying the currently displayed application page in the first sub-display area of the at least two sub-display areas, wherein the currently displayed application page is the first application page or the second application page (Duarte, Figures 1B-C; paragraphs [0036]-[0037]; Figures 3E-G; paragraph [0047]: the first or second application page are displayed in the application area 104); and 
displaying a start page in the second sub-display area of the at least two sub-display areas, wherein the start page is the last page displayed before the second signal is received (Duarte, paragraph [0033]: active display area 102 would contain content and/or application elements relevant to the task at hand, i.e., before invoking a notification 103/303).
Tseng in view of GONEN, and Duarte are analogous art because they are from the same field of endeavor, systems and methods for notifying a user of events.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Duarte to Tseng in view of GONEN, receiving a sixth signal which is generated in accordance with a sixth designated operation performed on the virtual system bar; dividing the screen into at least two sub-display areas in accordance with the sixth signal, wherein the at least two sub-display areas comprise a first sub-display area and a second sub- display area; displaying the currently displayed application page in the first sub-display area of the at least two sub-display areas, wherein the currently displayed application page is the first application page or the second application page; and displaying the start page in the second sub-display area of the at least two sub-display areas, wherein the start page is the last page displayed before the second signal is received.  Motivation for doing so .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of GONEN as applied to Claim 16 above, and further in view of HUANG et al. (WO 2018/165468 Al, with priority date filed on 03/09/2017), hereinafter HUANG.
Tseng in view of GONEN discloses all the elements as stated in Claim 16 and further discloses close the virtual system bar, wherein the virtual system bar is a virtual bar other than a status bar or a navigation bar on the screen of the device (Tseng, 224 in Figure 2B/2C; paragraphs [0056] and [0059]-[0060]: the notification bar 224 which is not a status bar or a navigation bar can be closed by dragging the bar 226 at the bottom of the display 220 upward, by selecting the bar 226 or by releasing the notification bar during dragging downward operation); 
 (GONEN, Figures 46 and 58-59; paragraphs [0182] and [0205]-[0206]: pending notifications 714, 715, 716 for each persona 711, 712 can also be displayed in the navigation bar in addition to the status bar).
Motivation for doing so would provide additional locations to notify users regarding to unread messages when there is not enough space in the status bar.
	Tseng in view of GONEN fails to explicitly disclose add the page display control displayed in the virtual system bar to the status bar; and add the page display control displayed in the virtual system bar to the navigation bar when the virtual system bar is closed.
	HUANG teaches techniques for managing notifications and outputting indications of notifications as part of a graphical user interface (HUANG, paragraph [0002]), wherein add the page display control displayed in the virtual system bar to the status bar; and add the page display control displayed in the virtual system bar to the navigation bar when the virtual system bar is closed (HUANG, Figures 9F9A; paragraph [0126]: until notification area/notification bar 915 is completely collapsed, at which time, computing device 210 may cause the set of graphical elements 917 to again be displayed in status bar 914A) (Therefore, with combination of teaching from HUANG and GONEN, the page display control displayed in the virtual system/notification bar can also be added to the navigation bar in addition to the status bar when the virtual system/notification bar is closed).
Tseng in view of GONEN, and HUANG are analogous art because they are from the same field of endeavor, techniques for managing notifications and outputting indications of notifications as part of a graphical user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of HUANG to Tseng in view of GONEN, add the page display control displayed in the virtual system/notification bar to the status bar when the virtual system/ notification bar is closed.  Motivation for doing so would allow users to know there are still some unread/unclear notifications when the notification bar is closed so that users can interact with them at later time.

Response to Arguments
Applicant's arguments filed on 09/30/2021 have been fully considered but they are not persuasive.
Applicant argues on Pages 10-13 of the Remarks that 'Tseng does not teach or suggest displaying a hint control on a side of a screen of the terminal device when a first unread message is received, wherein the hint control is used to indicate that the first unread message exists in a first application, and the hint control comprises at least part of content of the first unread message'.
In response, examiner respectfully disagrees.  Tsend discloses in paragraphs [0033] and [0035] with FIG. 1(d) that when a voice mail message from Neal Broten has arrived at the device, the first few words of Mr. Broten's message shown in the status bar behind his name may be scrolled from right to left of the status bar as indicated in FIG. 1(d); i.e., displaying a hint control (scrolling message on status bar) on top side of a screen of the terminal device when a first unread message (a voice mail message from Neal Broten) is received, wherein the hint control is used to indicate that the first unread message exists in a first application (voice mail), and the hint control comprises at least part of content of the first unread message (the first few words of Mr. Broten's message).  Therefore, Tsend DOES disclose displaying a hint control on a side of a screen of the terminal device when a first unread message is received, wherein the hint control is used to indicate that the first unread message exists in a first application, and the hint control comprises at least part of content of the first unread message.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SUN et al. (US 2015/0079963 A1, published on 03/19/2015) discloses a system and a method for displaying notice information (SUN, paragraph [0002]), wherein displaying the received notice information in a predetermined area, the predetermined area being at least one of an area displaying a status bar or an area adjacent to the status bar, the status bar being arranged along an edge of the display (SUN, ABSTRACT).  SUN further discloses that not all of the content included in the notice information 36 is displayed in the predetermined area 34 before the unfolding instruction is received, and after the unfolding instruction is received, the notice information 36 may be unfolded to an appropriate display size, and simultaneously display the predetermined area 34 and full content of the notice information 36 (SUN, FIG. 4C; paragraphs [0070]-[0071]).       .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 8,775,963 B2 to Mujkic, issued on 07/08/2014, Col. 16, line 52 – Col. 17, line 12: "a method and apparatus for controlling a display to generate notifications in such a way as to reduce the time and number of keystrokes it takes to determine what the notifications relate to, which can result in less power utilization for operating the display, leading to prolonged life of battery, as well as reduced mechanical wear on components".